Title: List of Books Ordered from Philippe Reibelt, 21 June 1805
From: Jefferson, Thomas
To: 


                        
                            
                        21 June 1805
                     
                        
                        
                     
                        
                           4
                           Traité sur les abeilles par della Rocca 3.v. 8vo.
                           5.12
                           3.20
                        
                        
                           3
                           Traité sur la culture de la vigne par Chaptal, Rozier, Parmentier et Dussieux. 2.v. 8vo.
                           4. 
                           
                           2.50
                        
                        
                           2.
                           Le Parfait jardinier par Mallet. 4to.
                           2.08
                           1.30
                        
                        
                           6
                           Meterorologie des cultivateurs. 12mo.
                           .40
                           .25
                        
                        
                           7
                           Ton de la bonne compagnie. p.f.
                           .48
                           .30
                        
                        
                           1.
                           
                              Le Botaniste Cultivateur par Dumont-Courset
                           
                           
                              9.60
                           
                           
                              6 
                              
                           
                        
                        
                           5
                           Portefeuille des artistes. 4.  
                           20.16
                           14.40
                        
                        
                           8
                           Plans d’architecture par Becker 4.  Cahiers
                           23.80
                           17. 
                           
                        
                        
                           9.
                           Landbaukunst von Meinert (Meissner) 4. Cahiers
                           23.52
                           16.80
                        
                        
                           
                           
                              Modeles des portes, fenetres &c. Gothiques & meubles de Paris et London 6.v. q. cahiers
                           
                           
                              7.68
                           
                           
                              4.80
                           
                        
                     
                  
                        
                    